Title: To George Washington from Thomas Jefferson, 8 September 1791
From: Jefferson, Thomas
To: Washington, George



Sir
George town [Md.] Sep. 8. 1791.

We were detained on the road by the rains so that we did not arrive here till yesterday about two oclock. as soon as horses could be got ready, we set out & rode till dark, examining chiefly the grounds newly laid open, which we found much superior to what we had imagined. we have passed this day in consultation with the Commissioners, who having deliberated on every article contained in our paper, & preadmonished that it was your desire that they should decide freely on their own view of things, concurred unanimously in, I believe, every point with what had been thought best in Philadelphia, they decided also the following additional matters.
Quere 2. lots to be sold in four places, viz., on the Eastern branch, near the Capitol, near the President’s house, & in the angle between the river & Rock creek.
3. The ready money payment at the sale to be increased to one fourth, & so advertized immediately. they will send advertisements to some printer in every state.
7. the houses in the avenues to be exactly 35 feet high, that is to say their walls. none to be higher in any other part of the town, but may be lower.
11. the compromise stated to you by mister Johnson has put this matter out of all dispute.
13. the map to be engraved on account of the Commissioners, & the sales of them for the public benefit.
19. they have named the City & the territory, the latter after Columbus.

Tomorrow they meet to take measures for carrying into execution all the several matters contained in the paper which I have the honor to return to you, as I believe you have no copy of it. Mr Madison & myself propose to pursue our journey in the morning, four days more will bring me to my own house. we were told in Baltimore that that place was becoming better humored towards this, and found it better that the government should be here than in Philadelphia. I have the honor to be with sentiments of the highest respect & attachment Sir Your most obedt & most humble sert

Th: Jefferson

